                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                        CR-12-82-GF-BMM-JTJ

          Plaintiff,

   vs.                                                     ORDER

DEANNA MARIE WELLS,

          Defendant.

         United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on March 6, 2019. (Doc. 282). Neither party

filed objections. When a party makes no objections, the Court need not review de

novo the proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

         Judge Johnston conducted a revocation hearing on March 5, 2019. The

United States alleged that Defendant Wells violated the conditions of her

supervised release by: 1) by failing to notify her probation officer of a change in

employment status; 2) by using a controlled substance; and 3) by failing to report

for substance abuse testing. (Doc. 282 at 2). Wells did not admit to Violation No.
3. Id. The Government did not attempt to prove Violation No. 3. Id. The

admitted violations prove serious and warrant revocation of Wells’s supervised

release.

      Judge Johnston has recommended that the Court revoke Wells’s supervised

release and commit Wells to the custody of the Bureau of Prisons for four (4)

months. Id. at 4. Judge Johnston further has recommended that supervised release

follow her custody period for twenty-six (26) months. Id. It is recommended also

that Wells serve the first sixty (60) days of supervised release at Passages treatment

center in Billings, Montana. Id.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Wells’s violations represent a serious breach of the Court’s

trust. A custody term of four (4) months, with twenty-six (26) months of

supervised release to follow, with the first sixty (60) days of supervised release to

be served at Passages treatment center in Billings, Montana is sufficient but not

greater than necessary.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 282) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Deanna Wells receive a

custody term of four (4) months, with twenty-six (26) months of supervised release
to follow, with the first sixty (60) days of supervised release to be served at

Passages treatment center in Billings, Montana.

      DATED this 19th day of March, 2019.
